Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of species protein complex in the reply filed on April 1, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-5, 11-12, 17-22, 29, 34-37, 43, 47 are pending.  Claims 6-10, 13-16, 23-28, 30-33, 38-42 are canceled.  Claims 1-5, 11-12 are withdrawn.  Claims 34-37, 43 and 47 are withdrawn in part not elected in the species election.  Claims 17-22, 29, 34-37, 43, 47 are examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-22, 29, 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims recite the terms ”at least 80% homology” to SAMTOR, fragment and complex which is ambiguous because it is not clear whether a complex is a single protein fragment or multiple structure with multiple proteins.  Also the metes and bounds are not clear because it is not clear how to determine multiple polypeptide homology.  Claims 17-22, 29, 34-37 are dependent on claim 17 and 34 and encompass the term.
Claim 21 recite the terms “optionally” regarding first and second polypeptide which is confusing and ambiguous because of the claim limitation “at least one of the fist polypeptide or the second polypeptide or protein complex is bound to its corresponding tag” which contradicts the term “optionally.”  The polypeptides cannot be 

Claims 17-22, 29, 34-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
Claims recite a method of identifying a test compound with a first polypeptide comprising GATOR1KICSTOR- binding fragment of SAMTOR or polypeptide having 80% homology to a fragment of SAMTOR that retains the ability to bind GATOR1-KICSTOR which encompass variant and fragments with large number of sequence changes.to a polypeptide.  Claims recite a method of identifying a test compound with a second polypeptide or protein complex comprising SAMTOR-binding framgment of GATOR1KICSTOR complex or a polypepeptide or protein compelx having 80% homology to a fragment of GATOR1-KICSTOR complex that retains the ability to bind SAMTOR which encompass variant and fragments with large number of sequence changes to a polypeptide.  However, the claims encompass large genus of SAMTOR  and GATOR1-KICSTOR whose structure for the function cannot be envisioned.  The state of the art is such that one skilled in the art cannot envision the large genus of SAMTOR and GATOR1-KICSTOR whose structure result in the function.  The amount of direction provided in the specification is limited to the method of antibody assay with 
For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d.  Additionally, “a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.” Noelle v. Lederman, 355 F.3d 1343, 1350 (Fed. Cir. 2004).  
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if 
The specification discloses specific antibody which bind the polypeptides of specified amino acid sequence as examples in the method.  However, the specification does not provide sufficient written description as to the structural features of the claimed genus of polypeptides and the correlation between the structure and function of the genus of polypeptides, such as structural region that are essential for function to perform the method.
 It has been well known that minor structural differences even among structurally related compounds can result in substantially different biology, expression and activities.  Based on the instant disclosure one of skill in the art would not know which 
The state of the art is such that one skilled in the art cannot envision and predict all the SAMTOR variants which function to bind the GATOR1-KICSTOR components because one skilled in the cannot envision the genus of variant structure which functions to bind the components.  
For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  See, e.g., Eli Lilly.  Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces.  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v.Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
Therefore, only method of using polypeptides which can be predicted or envisioned to functionally claimed, but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 43, 47  is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Wolfson et al. (Nature 2017).
Wolfson teach the method of GATOR1, GATOR2 and KICSTOR interaction in Flag-Tagged cells where the various addition of material affected the GATOR1 and GATOR2 interactions (extended data Figures 4, 8, 9).  The GATOR2 of Wolfson encompass the claim limitation GATOR1-KICSTOR and SAMTOR   The determination steps of the claims encompass broadly any differences in the quantification which can be seen in the bar graphs even if they are not statistically significant.  The amino acid starvation vs addition are agents which results inherently in the SAMTOR interaction with GATOR1-KICSTOR and S-adenosylmethionine.  

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/MICHAEL D PAK/Primary Examiner, Art Unit 1646